Citation Nr: 1201909	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for internal derangement and instability with traumatic arthritis of the right knee.  

2.  Entitlement to a disability rating higher than 10 percent for traumatic arthritis of the left wrist, status post fracture.  

3.  Entitlement to a total rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1977 to December 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an n August 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In his substantive appeal, the Veteran requested a hearing before a Member of the Board.  In subsequent correspondence, dated in April 2008, the Veteran stated that he wished to withdraw his request for a hearing.  Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(c) (2011). 

The case was previously before the Board in February 2010.  At that time, all of the issues were remanded for further development.  As will be detailed, the development necessary for adjudication of the issue of TDIU was not completed, and this and the other issues on appeal must therefore again be remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2010, the Board added the issue of entitlement to TDIU to the appeal pursuant to the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was then remanded for development.  That development included a VA examination in which the examiner was to make an employability determination based on the Veteran's level of education, work experience and training.  Pursuant to the remand, the Veteran was examined in March 2010.  At that time, the examiner repeated the employability assessment that was made previously in November 2008 then stated that the effects of the Veteran's service-connected disabilities on employability taking factors such as level of education, work experience and training would be best addressed by a vocational specialist and not a medical doctor.  Where testing recommended in an examination report is not performed, the examination is considered to be inadequate for rating purposes.  Green v Derwinski, 1 Vet. App. 121 (1991).  As pointed out by the Veteran's representative, the requirements of the Board's remand have not been met.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Board further finds that in view of the fact that the Veteran is currently in receipt of a 40 percent combined rating, following the above-noted development, the RO/AMC's readjudication of the claim should include entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) (2011).

Additionally, as was the case at the time of the Board's previous remand, since the claims for increased ratings may be affected by the development noted above, the Board's decision as to these claims will be held in abeyance pending the outcome of that development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination by a vocational specialist for an opinion regarding the Veteran's ability to obtain or maintain substantially gainful employment while taking into account factors such as level of education, work experience and training.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues on appeal in light of the additional evidence, to include consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2011).  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

